


109 HR 5925 IH: To provide for Federal research, development,

U.S. House of Representatives
2006-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5925
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2006
			Mr. Bartlett of
			 Maryland introduced the following bill; which was referred to the
			 Committee on Science, and
			 in addition to the Committee on Agriculture, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide for Federal research, development,
		  demonstration, and commercial application activities to enable the development
		  of farms that are net producers of both food and energy, and for other
		  purposes.
	
	
		1.FindingsThe Congress finds that—
			(1)the productivity
			 of the green revolution has been fueled by abundant, low cost
			 fossil fuels providing raw material and energy for fertilizer, herbicides, and
			 pesticides, and for powering mechanization, thereby multiplying farm worker
			 output;
			(2)farm worker
			 productivity is based on the input of large quantities of fossil fuel based
			 energy and chemicals, with typically an input of as much as 10 fossil calories
			 used to produce a calorie of food output;
			(3)food production in
			 this manner cannot be sustained if fossil fuels are depleted and become
			 increasingly costly and scarce, and biofuels are not a viable alternative if
			 their production consumes more energy than they contain;
			(4)reduction of
			 energy consumption through maximum efficiency is a prerequisite to sustainable
			 reliance on renewable resources at an affordable scale; and
			(5)for over a
			 century, agriculture extension has shown that demonstration of viable
			 techniques and technologies is a powerful force for their adoption and
			 promotion.
			2.DefinitionsIn this Act:
			(1)Eligible
			 entityThe term eligible entity means—
				(A)a regional, State,
			 local, or tribal agency;
				(B)a nonprofit
			 organization or institution that farms or provides farm or educational services
			 to persons or organizations that own or operate farms;
				(C)a farm or farmer
			 or for-profit corporation that farms, or group of such farms, farmers, or
			 corporations, at least 50 percent of the gross revenue of which is derived from
			 the sale of food or fiber grown on the farm, if the acreage under their
			 control, individually and collectively, whether through ownership or leasehold
			 interests, is less than 160 acres; and
				(D)institutions of
			 higher education, as defined in section 101(a) of the Higher Education Act of
			 1965 (20 U.S.C. 1001(a)).
				(2)Renewable
			 energyThe term renewable energy means energy
			 obtained from a resource in a manner capable of being indefinitely sustained or
			 replenished.
			(3)SecretaryThe
			 term Secretary means the Secretary of Energy.
			(4)Self-powered
			 farmThe term self-powered farm means a farm or
			 collection of farms that—
				(A)is capable of
			 independence from offsite sources of energy, fuel, and raw materials for
			 fuel;
				(B)is a community
			 resource for—
					(i)food; and
					(ii)energy, fuel, or
			 raw materials for fuel;
					(C)minimizes or
			 eliminates ongoing operating expenditures to offsite entities for fossil
			 fuel-derived energy;
				(D)employs
			 sustainable farming practices for long term soil fertility; and
				(E)produces at least
			 2 times as much energy, including fuel or raw materials for fuel, as it
			 consumes both on site and in the transfer of farm products to market.
				3.National academy
			 of sciences recommendations
			(a)In
			 generalThe Secretary shall enter into an arrangement with the
			 National Academy of Sciences for—
				(1)the development of
			 recommendations for appropriate evaluation measures and criteria for the
			 programs under this Act; and
				(2)an evaluation of
			 the feasibility of prize and best practices award programs as tools to promote
			 self-powered farms, and recommendations for how to carry out such programs, if
			 feasible.
				(b)ReportNot
			 later than 12 months after the date of enactment of this Act, the Secretary
			 shall transmit to the Congress a report containing the recommendations and
			 evaluation described in subsection (a).
			4.Research and
			 technology development programThe Secretary shall establish a program,
			 taking into account the recommendations of the National Academy of Sciences
			 under section 3, for the research, development, demonstration, and commercial
			 application of energy technologies or other technologies that have the
			 potential to increase energy efficiency or otherwise to enable self-powered
			 farms. The Secretary shall award grants under this section to eligible
			 entities, or consortia thereof, on a competitive basis. The Secretary shall
			 encourage participation in the program under this section through the
			 Agricultural Cooperative Extension System.
		5.State
			 agricultural demonstration program awardsThe Secretary shall establish a program,
			 taking into account the recommendations of the National Academy of Sciences
			 under section 3, for making awards to not more than 30 State agricultural
			 research programs for the demonstration in a farm setting of the integration of
			 technologies developed under section 4, or other technologies, in a manner that
			 best achieves the goal of self-powered farms.
		6.Loan
			 programs
			(a)In
			 generalThe Secretary shall provide, on a competitive basis,
			 low-cost revolving loans and loan guarantees to eligible entities for the
			 commercial application of energy technologies or other technologies that will
			 contribute to the goal of establishing self-powered farms.
			(b)PreferencesIn
			 providing loans or loan guarantees under this section, the Secretary shall give
			 preference to applicants who propose to derive the highest proportion of their
			 energy needs from technologies that use biobased feedstocks or other renewable
			 energy sources. The Secretary shall give highest preference to applicants who
			 propose to meet their energy needs from biobased feedstocks or other renewable
			 energy sources produced on that farm.
			(c)OversightThe
			 Secretary shall establish procedures to enable the Secretary to oversee the
			 operation of projects supported by loans or loan guarantees under this section,
			 to ensure that such projects are operated consistent with the goals and
			 requirements of this Act.
			(d)Loan
			 amountThe amount of a loan under this section shall not exceed
			 80 percent of the cost of the project for which the loan is provided.
			(e)Guarantee
			 amountThe Secretary shall not guarantee under this section more
			 than 80 percent of the principal of any loan.
			7.ConsultationIn carrying out this Act, the Secretary
			 shall consult with the Secretary of Agriculture.
		8.National academy
			 of sciences reviewThe
			 Secretary shall enter into an arrangement with the National Academy of Sciences
			 for a review of the programs under this Act and the development of
			 recommendations for improvements to such programs. Not later than 4 years after
			 the date of enactment of this Act, the Secretary shall transmit to the Congress
			 a report containing such review and recommendations.
		9.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary—
			(1)to
			 carry out section 4, $25,000,000 for each of the fiscal years 2007 through
			 2011;
			(2)to carry out
			 section 5, $25,000,000 for each of the fiscal years 2007 through 2011;
			 and
			(3)to
			 carry out section 6, $25,000,000 for each of the fiscal years 2007 through
			 2011.
			10.Cost
			 sharingIn carrying out a
			 research, development, demonstration, or commercial application program or
			 activity under this Act through an award of a grant, contract, cooperative
			 agreement, or other instrument other than a loan or loan guarantee, the
			 Secretary shall require cost sharing in accordance with section 988 of the
			 Energy Policy Act of 2005 (42 U.S.C. 16352).
		
